  Exhibit 10.1


 
[fhlb.jpg]
 
 
 
BY HAND
 
August 8, 2019
 
 
Paul B. Héroux
[Address Redacted]
 
 
Dear Paul:
 
As we discussed, your employment with the Federal Home Loan Bank of New York
("FHLBNY") terminated at the close of FHLBNY business on Monday, September 30,
2019. To ease your transition, and recognize your significant contributions to
the Bank we are prepared to offer you severance benefits under the Bank’s
Severance Pay Plan plus an additional 16 weeks for a total of 52 weeks, in
exchange for and subject to your signing this Agreement.
 
1. Severance Benefits
 
Before you read the below, it is important for you to recognize that all
payments made under the terms of this Agreement are subject to all applicable
Federal, state and local withholding tax obligations.
 
a) If you execute this Agreement without revocation, the severance benefits
(including a cash severance payment, outplacement services and a payment
intended for medical coverage) described in the attached FHLBNY Severance Pay
Plan ("Severance Plan") and in the “Severance Benefits” section of this
agreement will apply to your termination. The cash severance payment and medical
coverage payment portions of the severance benefits will be paid in a lump sum
on a scheduled payroll date occurring before February 28, 2020, with payment
conditioned on (1) FHLBNY having received a signed copy of this Agreement in
accordance with the directions provided below and (2) the revocation period
described in Section 6 having expired without revocation. The date this payment
is made is referred to as the “Payment Date.”
 
b) Your severance benefits will include a cash payment equal to 52 weeks of
salary $437,142, at your rate of pay as of the date of termination. Regardless
of whether or not you sign this Agreement, your previously deferred incentive
compensation will be paid out in accordance with the terms of the Bank's
Incentive Compensation Plan in March 2020, 2021 and 2022, and your Executive
Change in Control Agreement, effective as of February 27, 2019, remains in
place.
 
c) In addition, you will be entitled to outplacement counseling services
provided by the firm Lee Hecht Harris (“LHH”) for a period of 36 weeks beginning
on the date Payment Date, to commence no later than four (4) weeks after the
Payment Date. If you wish to avail yourself of such services, please contact
Jason Yanoff, VP, Client Relations of LHH at 617-458-3077.
 
d) If you were a participant in the FHLBNY’s Employee Medical Benefits Plan
(“Medical Plan”) at the date of termination of employment, your medical, vision
and dental benefits under the Medical Plan will terminate on or about that date.
You may choose the option, regardless of whether or not you execute this
Agreement, of continuing your medical, vision and dental benefits under the
Medical Plan at your cost, with payments for such coverage due by you to the
administrator of FHLBNY’s Medical Plan continuation coverage program. However,
if you execute this Agreement, the FHLBNY will provide you with a payment in the
amount of $29,168 intended to defray a portion of the cost of your elected
Medical Plan continuation coverage. Payment of this lump sum amount shall be
made in accordance with Section 1(a) above and at the same time as the cash
payment described in Section 1(b) above. Please keep in mind that said payments
to the administrator of the FHLBNY's Medical Plan continuation coverage program
are your responsibility. Your retiree medical benefits, if applicable, will not
be changed by this Agreement, and these benefits will be provided in accordance
with the terms of the medical plan.
 
 

 
 
2. Release
 
Your acceptance of the aforementioned severance benefits (including, the cash
severance payment, outplacement services and medical coverage payment) shall
constitute your agreement to irrevocably and unconditionally release the FHLBNY,
as well as its present and former directors, officers, employees, assigns,
administrators, agents, insurers, and attorneys, jointly and individually, from
any and all claims, known or unknown, arising out of, or regarding, your
employment with the FHLBNY, or termination thereof, or compensation from the
FHLBNY, including, but not limited to, claims pertaining to (i) Title VII of the
Civil Rights Act of 1964, as amended; (ii) the Americans with Disabilities Act,
as amended; (iii) the Employee Retirement Income Security Act of 1974, as
amended (excluding claims for accrued, vested benefits under any employee
benefit plan of the FHLBNY in accordance with the terms of such plan and
applicable law); (iv) the Age Discrimination in Employment Act, as amended, or
the Older Workers Benefit Protection Act; (v) the Civil Rights Acts of 1866,
1871 and 1991; (vi) the Equal Pay Act; (vii) the New York State Labor Law and
the New York State and City Human Rights Laws; (viii) the New Jersey Law Against
Discrimination; (ix) Section 806 of the Sarbanes Oxley Act of 2002; (x) the
Family and Medical Leave Act, and all other federal, state or local laws
pertaining to leave; (xi) alleged discrimination, harassment (whether sexual or
otherwise) or retaliation in employment (whether based on federal, state or
local law, statutory or decisional); and (xii) the terms and conditions of your
employment with the FHLBNY, the termination of such employment, and/or any of
the events relating directly or indirectly to or surrounding your employment or
termination; (xiii) the Constitutions of the United States, New York and New
Jersey.
 
You acknowledge and agree that you do not have, nor have ever had, any claims or
causes of action against FHLBNY (or its present and former directors, officers,
and employees, assigns, administrators, agents, insurers, and attorneys) that in
any way arise out of, involving or relating to sexual harassment under Section
5-336 of the New York General Obligations Law or Section 5003-b of the New York
Civil Practice Law and Rules.
 
You acknowledge and agree that other than your final paycheck which will include
payment for any unused accrued paid time off and vacation (if any), you agree
that you have been properly paid for, and have received all compensation and
benefits amounts due from FHLBNY relating to your employment, including, but not
limited to, all wages and incentives, and that no other amounts are due to you
except as expressly set forth in this Agreement and except as may be due under
the terms of any (if any) applicable written retirement, incentive or deferred
compensation plan or agreement. FHLBNY will reimburse you for any reasonable and
ordinary business expenses incurred, if any, within 45 days of the approval of
any expense reports (which must be submitted within fifteen (15) days of the
date of this Agreement).
 
Notwithstanding the foregoing, nothing in this Agreement (including, for the
avoidance of doubt, the restrictions and conditions in Sections 2(a) – (e)
below) shall be construed to prevent you from filing a charge with or
participating in an investigation conducted by any governmental agency,
including, without limitation, the United States Equal Employment Opportunity
Commission (“EEOC”), the Securities and Exchange Commission (“SEC”), the
National Labor Relations Board, the Occupational Health and Safety
Administration or applicable state, city or federal agency (“Government
Agencies”), to the extent required or permitted by law, including SEC compliance
investigations. You further understand that this Agreement does not limit your
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit your right to receive an award for
information provided to any Government Agencies.
 
In addition to the foregoing, you agree as follows:
 
a) you will use your best efforts to cooperate with the FHLBNY in connection
with any investigation, administrative proceeding or litigation which may occur
relating to any matter in which you were involved or of which you have
knowledge;
 
b) in the event you are subpoenaed by any person or entity (including, but not
limited to, any government agency) to give testimony (in a deposition, court
proceeding or otherwise) which in any way relates to your employment with the
FHLBNY, you will use your best efforts to give prompt notice of such request to
the Director of Human Resources and will make no disclosure until the FHLBNY has
had a reasonable opportunity to contest the right of the requesting person or
entity to such disclosure;
 
c) the terms and conditions of this Agreement are and shall be deemed to be
confidential, and shall not be disclosed by you to any person or entity without
the prior written consent of the Director of Human Resources, except (i) if
required by law, including the FHLBNY’s required SEC filings including the
filing of Form 8-K disclosing this Agreement or (ii) to your accountants,
attorneys or spouse;
 
d) this Agreement may not be used as evidence in any subsequent proceeding
except in a proceeding to enforce the terms of this Agreement; and
 
e) you will not engage in any conduct that is injurious to the FHLBNY’s
reputation or interest, including, but not limited to, publicly disparaging (or
inducing or encouraging others to publicly disparage) the FHLBNY or its
employees, whether in interviews, oral statements, written materials,
electronically displayed materials, materials or information displayed on
Internet-related sites, or otherwise (for the avoidance of doubt, this provision
2(e) does not limit your right to provide truthful testimony under oath when
required or compelled to do so by operation of law, consistent with provision
2(b) of this Agreement).
 
 

 
 
3. Process for Acceptance of Severance Benefits
 
If you wish to accept the aforementioned severance benefits, your acceptance
must be communicated by signing this Agreement in the space provided below and
returning an originally-executed copy to me by no later than 5:00 p.m. on
September 23, 2019. At your option, you may deliver your acceptance to me before
September 23, 2019. (If you execute this Agreement, you may wish to retain a
copy for your personal records.)
 
You are advised to consult with an attorney before signing this Agreement.
 
4. Failure to Accept the Severance Benefits
 
If you do not sign and return this Agreement to me by 5:00 p.m. on September 23,
2019, the offer of severance benefits as described herein shall be void.
 
5. Revocation of Your Previous Acceptance of the Severance Benefits
 
If you decide to accept the severance benefits (including the cash severance
payment, outplacement services and medical coverage payment) described herein,
you may revoke that acceptance by notifying me in writing, with my receipt of
such notice within seven (7) days of the date that you executed this Agreement.
However, if you exercise this right of revocation, you will not receive the
severance benefits (including the cash severance payment, outplacement services
and medical coverage payment) described herein.
 
6. Disputes Concerning this Agreement
 
It is understood and agreed that this Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without regard to the conflict of laws provisions thereof. Actions to enforce
the terms of this Agreement shall be submitted to the exclusive jurisdiction of
any state or federal court sitting in the County of New York, State of New York.
 
If any provision of this Agreement shall be determined by the Federal Housing
Finance Agency or held by a court of competent jurisdiction to be illegal, void,
or unenforceable, such provision shall be of no force and effect. However, the
illegality or unenforceability of such provision shall have no effect upon, and
shall not impair the enforceability of, any other provision of this Agreement;
provided, however, that upon any finding by a court that the release provided
for in the first paragraph of the “Release” section of this Agreement is
illegal, void, or unenforceable, you agree to execute a release that is legal
and enforceable; and provided further that any breach of the terms in the
remaining portion of the “Release” section shall constitute a material breach of
this Agreement as to which the FHLBNY may seek appropriate relief in court.
 
7. Effect of Your Signature
 
Your signature below shall constitute an acknowledgement that: (a) you have
carefully read this Agreement in its entirety; (b) you have had an opportunity
to consider fully the terms of this Agreement; (c)  you are executing this
Agreement in exchange for good and valuable consideration, in addition to
anything of value to which you are otherwise entitled; (d) you have been advised
by the FHLBNY in writing to consult with an attorney in connection with this
Agreement; (e) you fully understand the significance of all of the terms and
conditions of this Agreement and have had the opportunity to discuss it with
your attorney, or have had a reasonable opportunity to do so; (f) you have had
answered to your satisfaction any questions you may have asked with regard to
the meaning and significance of any of the provisions of this Agreement; and (g)
you are signing this Agreement voluntarily and of your own free will and assent
to all the terms and conditions contained herein.
 
If you have any questions about or otherwise wish to discuss this matter, please
feel free to contact me at 212-441-6845.
 
Sincerely,
 
/s/ Mildred Tse-Gonzalez
 
Mildred Tse-Gonzalez
Vice President
Director of Human Resources
 
ACCEPTED AND AGREED:
 
 
/s/ Paul B. Héroux

Paul B. Héroux
 
Date:
September 12, 2019


 
   Attachment: Severance Plan
 
 

 
 
 
 
 
 
 
 
 
 
FEDERAL HOME LOAN BANK OF NEW YORK
 
SEVERANCE PAY PLAN
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AS AMENDED AND RESTATED EFFECTIVE SEPTEMBER 20, 2018
 
 

 
 
 TABLE OF CONTENTS
 
 ARTICLE
 
 PAGE
I
 DEFINITIONS
 1
II
 ESTABLISHMENT OF THE PLAN
 2
III
 PROVISIONS RELATING TO SEVERANCE BENEFITS
 3
IV
 GENERAL PROVISIONS
 6
V
 MISCELLANEOUS
 7
VI
 AMENDMENTS AND PLAN TERMINATION
 8

 
 
 
 
 
                                                          
                                                                     




 
 
 
 

 

 
ARTICLE I
 
DEFINITIONS
 
1.01 “Bank” means the Federal Home Loan Bank of New York and its successors.
 
1.02 “Change in Control” or “CIC” means a ‘Change in Control’ as that term is
defined in the Employee Change of Control Agreement executed between the Bank
and the Bank’s Chief Executive Officer, as may be amended from time to time.
 
1.03 "Code" means and refers to the Internal Revenue Code of 1986, as amended.
 
1.04 “Date of Employment” means and refers to the most recent date on which an
individual began employment by the Bank as an Employee.
 
1.05 “Effective Date” means September 20, 2018.
 
1.06 “Employee” means and refers to any individual who is a regular employee of
the Bank who works twenty (20) hours a week or more and excludes interns and
other individuals employed by the Bank whose employment is intended not to
exceed one thousand (1,000) hours in any twelve (12) month period.
 
1.07 "Employment" means and refers to the legal relationship of employment
between an Employee and the Bank.
 
1.08 “Exempt Employee” means and refers to an Employee who is exempt from the
overtime pay provisions of the Fair Labor Standards Act of 1938, as amended.
 
1.09 “Non-Exempt Employee” means and refers to an Employee who is subject to the
overtime pay provisions of the Fair Labor Standards Act of 1938, as amended.
 
1.10 “Officer” means and refers to an officer of the Bank who has been
designated as such by the Board of Directors of the Bank.
 
1.11 “Outplacement Services” means and refers to internal and/or external
professional assistance provided to Employees following their Termination of
Employment with the Bank with respect to their search for new employment.
 
1.12 “Periods of Service” means and refers to the number of six (6) month
periods, in the aggregate, for which an Employee is employed by the Bank,
commencing with the Date of Employment of the Employee and ending with the date
of Termination of the Employee’s Employment with the Bank, both dates inclusive,
excluding any period of Employment which Terminated under circumstances under
which the Employee was not eligible for Severance Benefits under this Plan.
 
1.13“Plan” means this Federal Home Loan Bank of New York Severance Pay Plan, as
amended from time to time hereafter.
 
 

 
 
1.14 “Plan Administrator” means and refers to the Director of Human Resources of
the Bank.
 
1.15 “Reduction in Force” or “RIF” means and refers to a systematic series of
Terminations of Employment of Employees by the Bank intended to lead to a
permanent reduction in staffing.
 
1.16 “Release” means and refers to the elimination of a position with the Bank
as part of a RIF, reorganization, or other management action, where no other
Employment with the Bank is offered to an Employee and the Employment of the
affected Employee is involuntarily Terminated.
 
1.17 “Resignation,” “Resign,” and "Resigned" mean and refer to a Termination of
Employment with the Bank initiated by an Employee, other than a resignation
requested by the Bank.
 
1.18 “Severance Benefits” means and refers to:
 
(A)    in all cases, the amount payable under this Plan to an Employee
qualifying for severance benefits, determined pursuant to the provisions of
Section 3.04 and computed with respect to and based upon the weekly base salary
rate of the Employee immediately preceding the date on which such severance
benefits commence pursuant to Article III of this Plan; and
 
(B) solely in the event of a CIC, and notwithstanding the calculation provisions
contained in Sections 3.04 and 3.05, (i) a lump sum payment for outplacement
services as set forth in Section 3.08, plus (ii) a lump sum payment equal to the
full “target” payout estimate from the prior year’s Bank Incentive Compensation
Plan (“ICP”) if the Employee was participating in such ICP, it being understood
that: (a) such payment will not be measured based on actual performance results,
unless the Employee’s actual performance result was below target, in which case
the Employee’s actual ICP payment will be taken into account; (b) if the
Employee did not participate in the prior year’s ICP, the Employee will not
receive any payment under this subsection; and (c) if the Employee was employed
during a portion of the calendar year, the amount to be calculated (the target
or the lesser amount) shall be annualized. (Any payments that may be otherwise
earned and deferred under the ICP, or any other incentive or non-qualified
savings plan that may be established by the Bank in the future, are outside the
scope of this Plan and will be paid in accordance with the terms of such plans.)
 
1.19 "Termination of Employment" and "Terminated," when used with reference to
and in conjunction with Employment, have the meaning set forth in Section 3.11
and, in all events, is considered a “separation from service” within the meaning
of Treas. Reg. § 1.409A-1(h).
 
1.20 “Termination for Cause” means and refers to the Termination by the Bank of
the employment of an Employee for (i) the commission of an illegal or unethical
act, (ii) pleading “guilty” or “no contest” to or being indicted for or
convicted of a felony under federal or state law or as a crime under federal or
state law which involves Employee’s fraud or dishonesty, (iii) a violation of
established Bank policy or practice, or (iv) the failure of the Employee to
perform the duties of his or her position in a satisfactory manner, in each case
as determined by the Plan Administrator in his sole and exclusive discretion.
 
1.21 "Year" means and refers to the taxable year of an Employee as such term is
used in and for purposes of the Code.
 
FEDERAL HOME LOAN BANK OF NEW YORK ● 101 PARK AVENUE ● NEW YORK, NY 10178 ● T:
212.681.6000 ● WWW.FHLBNY.COM
1

Paul B. Héroux
August 8, 2019
 
 
ARTICLE II
 
ESTABLISHMENT OF THE PLAN
 
 
             2.01 Establishment of the Plan. The Bank has established the
Federal Home Loan Bank of New York Severance Pay Plan to set forth the terms and
provisions under which Severance Benefits will be granted to Employees whose
Employment with the Bank is Terminated under certain specified circumstances.
 
             2.02 Replacement of Prior Policies. This Plan supersedes and
replaces any Bank policies relating to the subject matter of this Plan that may
have been in effect prior to the Effective Date (including, for the avoidance of
doubt, any predecessor plan).
 
 
2

Paul B. Héroux
August 8, 2019
 
 
ARTICLE III
 
PROVISIONS RELATING TO SEVERANCE BENEFITS
 
3.01 Participation. Participation in this Plan shall be extended to all
Employees of the Bank.
 
3.02 Eligibility for Severance Benefits. An Employee who shall have completed at
least two (2) Periods of Service shall be eligible for Severance Benefits under
this Plan upon the Termination of the Employee’s Employment with the Bank under
any of the following circumstances:
 
(a)
The Employee’s position has been eliminated;
 
(b)
The employment of the Employee has been terminated as part of a RIF;
 
(c)   

The Employee’s employment has been terminated as a result of a CIC and the
Employee has not been offered an equivalent job with the resulting entity;
 
(d)
The Employee has been determined by the Plan Administrator, in the sole and
exclusive discretion of the Plan Administrator, to be unable to perform in a
satisfactory manner the duties of the position in which the Employee is then
employed, where such inability to perform has been determined by the Plan
Administrator, in his sole and exclusive discretion, to not warrant a
Termination for Cause, as defined in Section 1.19; or
 
(e)
The Employee has Resigned from his or her Employment with the Bank either (i)
following a material reduction in salary grade, level, or rank, or a significant
reduction of duties and responsibilities, as determined by the Plan
Administrator in his sole and exclusive discretion, except when such reduction
occurs as a result of disciplinary action by the Bank, or (ii) following a
refusal to accept a transfer to a location outside a fifty (50) mile radius of
the location at which the Employee is presently employed, provided, in either
case, that the Employee shall have provided to the Plan Administrator within not
more than thirty (30) days following the occurrence of such condition, at least
ten (10) days' notice in writing of the condition referred to in clause (i) or
(ii), as applicable, and his or her intention to Resign based thereon and that
the Bank shall not have remedied the condition for such Resignation within
thirty (30) days following the giving of such notice by the Employee.
 
(f) 
For the avoidance of doubt, should the Employee’s death occur prior to the date
of Termination of Employment, no Severance Benefits shall be paid under this
Plan.
 
3.03 Disqualification for Severance Benefits. Anything contained in this Plan to
the contrary notwithstanding, an Employee shall not be eligible for Severance
Benefits under this Plan upon his or her termination of employment with the Bank
where such termination is due to any of the following circumstances:
 
(a)
A Resignation by the Employee, other than one described in paragraph (e) of
Section 3.02, or a Resignation by the Employee without giving the ten (10) days'
notice in writing to the Plan Administrator required by said paragraph (e) or
prior to the expiration of said period, or if the condition on which such
Resignation was based shall have been remedied by the Bank within the thirty
(30) day period referred to in said paragraph (e);
 
(b)
The Resignation of the Employee prior to the effective date of the termination
of the Employee’s employment as a result of a Release; or
 
(c)
The Employee’s Termination for Cause;

 
in each case, as determined by the Plan Administrator in his sole and absolute
discretion. 

 
 
3

 
 
3.04 Computation of Severance Benefits. The amount of Severance Benefits payable
under this Plan to an Employee qualifying for Severance Benefits under this Plan
shall be determined based (i) upon the level of the Employee’s position with the
Bank at the date of the termination of the Employee’s employment with the Bank
and (ii) the Employee’s Periods of Service with the Bank:
 
(a)            
Officers of the Bank shall be eligible for two (2) weeks of Severance Benefits
for each Period of Service with the Bank, but in no event (even if employment
has been for less than six months) not less than eight (8) weeks (or, in the
event of a CIC, not less than twelve (12) weeks) of Severance Benefits;
 
(b)            
Exempt Employees of the Bank shall be eligible for one (1) week of Severance
Benefits for each Period of Service with the Bank, but in no event (even if
employment has been for less than six months) not less than six (6) weeks (or,
in the event of a CIC, not less than twelve (12) weeks) of Severance Benefits;
and
 
(c)            
Non-Exempt Employees of the Bank shall be eligible for one (1) week of Severance
Benefits for each Period of Service with the Bank, but in no event (even if
employment has been for less than six months) not less than four (4) weeks (or,
in the event of a CIC, not less than twelve (12) weeks) of Severance Benefits;
 
in each case, subject to the provisions of Section 3.05.
 
3.05  Maximum Amount of Severance Benefits. Anything in this Plan to the
contrary notwithstanding, in no event shall an Employee be eligible to receive
Severance Benefits, in the aggregate for all Periods of Service, whether or not
continuous, totaling more than thirty-six (36) weeks (or fifty-two (52) weeks in
the event of a CIC) in the case of an Officer of the Bank, twenty-four (24) (or
fifty-two (52) weeks in the event of a CIC) weeks in the case of an Exempt
Employee of the Bank, and twelve (12) weeks (or fifty-two (52) weeks in the
event of a CIC) in the case of a Non-Exempt Employee of the Bank.
 
3.06  Method of Payment of Severance Benefits. The total amount of Severance
Benefits payable under this Plan shall be paid in a lump sum on a scheduled
payroll date occurring within sixty (60) days following the date of the
Employee’s Termination of Employment, provided the Bank shall have received
prior thereto the Severance Agreement, as defined and referred to in Section
3.09, signed by the Employee, and shall be subject to withholding of Federal and
State income taxes and other employment taxes based upon the number of
withholding allowances. If the sixty-day period referred to in this Section 3.06
spans two calendar years, payment of the Severance Benefits will be made on a
date during such sixty-day period that occurs in the second calendar year.
 
3.07  Continuation of Employee Benefits.
 
(i) An Employee who is eligible to receive Severance Benefits under this Plan
who was, at the date of Termination of his or her Employment, a participant in
the Federal Home Loan Bank of New York Life Insurance Plan shall be eligible to
continue such participation in such plan through the end of the month following
the date of Termination of his or her Employment.
 
(ii) In addition, an Employee who is eligible to receive Severance Benefits
under this Plan who was, at the date of Termination of his or her Employment, a
participant in the Federal Home Loan Bank of New York Medical Benefits Plan, and
any related dental and vision plans, shall have the option to duly and timely
elect to continue such participation under the provisions of the continuation
coverage provisions adopted by the Bank (which is not subject to the
Consolidated Omnibus Budget Reconciliation Act of 1986), subject to the coverage
continuation rules for such benefits established by the Bank from time to time.
In addition, the Bank will provide to Terminated Employees who continue with the
plans described in this subsection 3.07(ii) a lump sum payment in an amount to
be determined by the Bank and specified in the Severance Agreement executed in
accordance with Section 3.09 below. This payment is intended to be used in
connection with payments by Terminated Employees related to the plans described
in this subsection 3.07(ii). Such lump sum payment shall be deemed to be part of
the Severance Benefits paid under this Plan.
 
(iii) Any Employee eligible for Severance Benefits shall not be eligible,
following the Termination of his or her Employment, to continue to participate
in any plans (whether such plans contain a tax-deferred component or otherwise)
for which the Federal Home Loan Bank of New York provides any kind or type of
matching contribution.
 
(iv) Any previously accrued vacation pay to which the Employee is entitled will
be paid to the Employee in a lump sum as soon as practicable following the
Termination of the Employee’s Employment.
3.08 Outplacement Services. Except in the event of a CIC, the Bank may, on a
case by case basis, but shall not be required to, provide Outplacement Services
to Terminated Employees eligible for Severance Benefits under this Plan, the
determination as to whether to provide Outplacement Services to any Employee
being within the sole and exclusive discretion of the Plan Administrator;
provided, that such Outplacement Services shall not be provided to a Terminated
Employee beyond the last day of the second Year following the Year in which the
Termination of Employment of the Employee occurred. Generally, individual
counseling may be provided only to Officers and group counseling may be provided
to other Exempt Employees and to Non-Exempt Employees.
 
 
4

 
 
In the event of a CIC, the Bank will provide to Terminated Employees a lump sum
payment in the amount of $5,000 each that is intended to be used for job
search-related expenses. Such lump sum payment shall be deemed to be part of the
Severance Benefits paid under this Plan.
 
3.09 Severance Agreement. An Employee whose Employment with the Bank is
Terminated under conditions making the Employee eligible for Severance Benefits
under this Plan shall, as a condition of receiving such Severance Benefits, be
required to sign an agreement, in the form prescribed by the Bank, setting forth
the terms on which Severance Benefits are to be paid or provided to the Employee
and the acceptance thereof by the Employee (the “Severance Agreement”). The
Severance Agreement shall include a release of any claims the Employee may have,
at the date of the agreement or thereafter, against the Bank and any present and
former directors, officers, and employees of the Bank.
 
3.10 Termination of Employment. For all purposes of this Plan, the Employment of
an Employee shall be deemed to have been Terminated, and a Termination of
Employment of an Employee shall be deemed to have occurred, upon the earliest to
occur of the following events:
 
(i)
On the effective date of a RIF applicable to the Employee;
 
(ii)
On the effective date of the Employee's Resignation from Employment;
 
(iii)
On the effective date of the elimination by the Bank of the Employee's position;
 
(iv)
On the effective date of the Employee’s termination of employment by the Bank as
a result of a CIC and the Employee has not been offered an equivalent job with
the resulting entity;
 
(v)
On the date on which (A) the Bank causes the Employee’s Employment with the Bank
to cease and (B) the Employee is considered to have incurred a “separation from
service” within the meaning of Treas. Reg. § 1.409A-1(h); provided, that the
Employment relationship shall be treated as continuing while the Employee is on
a Qualified Leave (as defined below); and provided, further, that if the leave
is or becomes an Unqualified Leave (as defined below), the Employment of the
Employee shall be deemed to have Terminated on the first date on which the leave
is considered to be an Unqualified Leave. For purposes of this Section 3.10(v),
a Qualified Leave is any (1) military leave, sick leave, or other bona fide
leave of absence (which shall be deemed to exist only if there is a reasonable
expectation that the Employee will return to perform services for the Bank) if
the period of such leave does not exceed six (6) months, or longer, if the
Employee retains a right to reemployment with the Bank under an applicable
statute or by contract, or (2) any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Employee to be unable to perform the duties of his position of
Employment or any substantially similar position of Employment, in which case
such period of absence may last up to twenty-nine (29) months. An Unqualified
Leave means a leave of absence that is not a Qualified Leave or loses its status
as a Qualified Leave due to the expiration of the allowable Qualified Leave
period of six (6) months (or longer, if applicable, as described above)..
 
3.11 Determinations by the Plan Administrator to be Final. All determinations of
the Plan Administrator in the administration and application of the terms and
provisions of this Plan shall be final and binding upon all Employees without
any right of appeal.
 
3.12 Exceptional Cases. The Bank reserves the right, in its sole and absolute
discretion, to modify the application of the terms and provisions of this Plan
in the case of any Employee whose Employment with the Bank shall Terminate,
subject to the approval of the President of the Bank; provided, that the
modifications will not cause a violation of Section 409A of the Code.
 
 
5

Paul B. Héroux
August 8, 2019
 

 
ARTICLE IV
 
GENERAL PROVISIONS
 
 
4.01 Allocation of Responsibility for Administration. The designated
representatives of the Bank shall have only those specific powers, duties,
responsibilities, and obligations as are specifically given them under this
Plan. The Plan Administrator shall have the sole responsibility for the
administration of this Plan, which responsibility is specifically described in
this Plan. Any direction given, information furnished, or action taken, by the
Plan Administrator shall be in accordance with the provisions of the Plan
authorizing or providing for such direction, information, or action. The Plan
Administrator may rely upon any such direction, information, or action of
another employee of the Bank as being proper under this Plan and is not required
to inquire into the propriety of any such direction, information, or action. It
is intended under this Plan that the Plan Administrator shall be responsible for
the proper exercise of his own powers, duties, responsibilities, and obligations
under this Plan and shall not be responsible for any act or failure to act of
another employee of the Bank. Neither the Plan Administrator nor the Bank makes
any guarantee to any Employee in any manner for any loss or other event because
of the Employee's participation in this Plan.
 
4.02  Appointment of Plan Administrator. The Plan shall be administered by the
Plan Administrator or his duly designated representative pursuant to Section
4.01.
 
4.03  Records and Reports. The Plan Administrator shall exercise such authority
and responsibility as he deems appropriate in order to comply with the terms of
the Plan relating to the records of the Participants. The Plan Administrator
shall be responsible for complying with any and all reporting, filing, and
disclosure requirements and other applicable laws and regulations with respect
to the Plan.
 
4.04   Withholding Tax.                                

 
4.05   Section 409A of the Code. This Plan is intended to comply with Section
409A of the Code or an exemption thereunder or exception therefrom, and shall be
construed and administered in accordance with Section 409A of the Code or such
exemption or exception, as applicable. Notwithstanding any other provision of
this Plan, if any payment provided to an Employee in connection with the
Employee’s termination of employment is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and the
Employee is determined to be a “specified employee” as defined in Section
409A(a)(2)(b)(i) of the Code, then such payment shall not be paid until the
first payroll date to occur following the six-month anniversary of the
termination date (the “Specified Employee Payment Date”) or, if earlier, thirty
days after the Employee's death. The aggregate of any payments that would
otherwise have been paid before the Specified Employee Payment Date shall be
paid to the Executive in a lump sum on the Specified Employee Payment Date.
Notwithstanding the foregoing, the Bank makes no representations that the
payments and benefits provided under this Plan comply with Section 409A of the
Code and in no event shall the Bank or its respective directors, officers,
employees, or advisors be liable for all or any portion of any taxes, penalties,
interest, or other expenses that may be incurred by the Employee on account of
non-compliance with Section 409A of the Code.
 
4.06  Other Powers and Duties of the Plan Administrator. The Plan Administrator
shall have such duties and powers as may be necessary to discharge his duties
under this Plan, including, but not limited to, the following:
 
(a) 
to prepare and distribute, in such manner as the Plan Administrator determines
to be appropriate, information explaining the Plan;
 
(b) 
to receive from the Bank and from Participants such information as shall be
necessary for the proper administration of the Plan;
 
(c) 
to furnish to the Bank, upon request, such annual reports with respect to the
administration of the Plan as are reasonable and appropriate; and
 
(d)
to appoint individuals to assist in the administration of the Plan and any other
agents he deems advisable, including, but not limited to, legal and actuarial
counsel.
 
 
The Plan Administrator shall have the exclusive discretionary authority and
power to determine eligibility for Severance Benefits and to construe the terms
and provisions of the Plan, determine questions of fact and law arising under
the Plan, direct disbursements pursuant to the Plan, and exercise all other
powers specified herein or which may be implied from the provisions hereof, and
the Plan Administrator may adopt such standards and procedures and such rules
for the conduct of the administration of the Plan as he may deem appropriate.
When making a determination or calculations, the Plan Administrator may rely
upon information furnished by an Employee, the Bank, or the legal counsel of the
Bank.
 
 
6

Paul B. Héroux
August 8, 2019
 

 
ARTICLE V
 
MISCELLANEOUS
 
 
5.01  At-Will Employment. Employees’ employment remains at-will and nothing
contained in this Plan shall be construed as a contract of employment between
the Bank and any Employee, or as a right of any Employee to be continued in the
employ of the Bank, or as a limitation of the right of the Bank to discharge any
of its Employees, with or without cause.
 
5.02  Rights to Bank's Assets. No Employee or other person shall have any right
to, or interest in, any assets of the Bank, whether upon Termination of
Employment or otherwise.
 
5.03  Nonalienation of Severance Benefits. Severance Benefits payable or other
rights or benefits provided under this Plan shall not be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, including any such liability which is for alimony or other payments
for the support of a spouse or former spouse, or for any other relative of the
Employee, prior to actually being received by the person eligible for the
benefit under the terms of the Plan; and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge, or otherwise dispose of any
right to Severance Benefits payable or other rights or benefits provided under
this Plan shall be void. The Bank shall not in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements, or torts of any
person eligible for Severance Benefits or other rights or benefits provided
under this Plan.
 
5.04  Divestment of Severance Benefits. Subject only to the specific provisions
of this Plan, nothing shall be deemed to divest an Employee of a right to the
Severance Benefits or other rights or benefits provided for which the Employee
may be or become eligible in accordance with the provisions of this Plan.
 
5.05  Discontinuance of Severance Benefits. In the event of a permanent
discontinuance of the Plan, or of any Severance Benefits thereunder, all
Employees shall receive any and all Severance Benefits for which they were
eligible as of the effective date of such discontinuance.
 
5.06  Construction. Except where otherwise indicated or unless the context of
this Plan clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, and references to any
of the masculine, feminine, or neuter include each of the similar masculine,
feminine, or neuter, and the terms “hereof,” “herein,” “hereby,” “hereunder,”
and all similar terms refer to this Plan as a whole and not to any particular
provision of this Plan.
 
5.07  Governing Law. This Plan shall be construed, administered, and enforced
according to the laws of the State of New York.
 
 
 
7

Paul B. Héroux
August 8, 2019
 

 
ARTICLE VI
 
AMENDMENTS AND PLAN TERMINATION
 
 
6.01 Termination, Modification, and Amendment of the Plan. Notwithstanding
anything to the contrary stated in this Plan, the Bank expressly reserves the
right, at any time, for any reason, and without limitation, to terminate,
modify, or otherwise amend this Plan and any or all of the Severance Benefits
provided hereunder, either in whole or in part, whether as to all persons
covered hereby or as to one or more groups thereof. Those rights include
specifically, but are not limited to, (i) the right to terminate Severance
Benefits under this Plan with respect to all, or any individual or group of,
Employees, (ii) the right to modify Severance Benefits under this Plan to all,
or any individual or group of, Employees, or (iii) the right to amend this Plan,
or any term or condition hereof; in each case, whether or not such rights are
exercised with respect to any other Employees; provided, that no modification or
amendment shall be adopted by the Bank which shall adversely affect the
treatment for federal income tax purposes of benefits provided under this Plan
to Employees whose Employment is Terminated under conditions entitling them to
such benefits.
 
6.02  Action by the Bank. The termination, modification, or other amendment of
this Plan shall be effected by resolution of the Board of Directors of the Bank.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8
